 Case 2:21-cr-20092-LJM-EAS ECF No. 12, PageID.26 Filed 02/09/21 Page 1 of 4




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                 Plaintiff,    CRIMINAL NO.
                                   Case: 2:21−cr−20092
-vs-                           HON.Assigned To : Michelson, Laurie J.
                                   Referral Judge: Stafford, Elizabeth
                                   A.
D-1 TERRENCE EUGENE PARKER,        Assign. Date : 2/9/2021
                                   Description: INFO USA v. PARKER
               Defendant.          (SO)
_____________________________/

                              INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                               COUNT ONE

    (21 U.S.C. '841(a)(1) – Possession With the Intent to Distribute a
                         Controlled Substance)

     On or about May 10, 2018, in the Eastern District of Michigan,

defendant Terrence Eugene Parker, did knowingly and intentionally

possess with the intent to distribute a controlled substance, in violation

of Title 21, United States Code, Section 841(a)(1).

     Pursuant to Title 21, United States Code, §841(b)(1)(B)(ii)(II), it is

further alleged that this violation involved the following controlled

substance: 500 grams or more of a mixture and substance containing a
 Case 2:21-cr-20092-LJM-EAS ECF No. 12, PageID.27 Filed 02/09/21 Page 2 of 4




detectable amount of cocaine, a Schedule II controlled substance.

                        PRIOR CONVICTIONS

     In accord with Title 21, United States Code, §§ 841 and 851, the

United States Attorney also charges the following:

     1. That the defendant TERRENCE EUGENE PARKER, has a

prior serious drug felony as a result of his 2011 conviction for

Possession with the Intent to Deliver a Controlled Substance, and:

           a. The defendant served a term of imprisonment of more

than 12 months for that conviction;

           b. The defendant was released from service of any term of

imprisonment on or about April 2017; and,

           c. The instant offense occurred on or about May 10, 2018.


                    FORFEITURE ALLEGATIONS

                 (21 U.S.C. § 853, and 28 U.S.C. § 2461)

     The allegations contained in this Information are incorporated by

reference herein to allege forfeiture pursuant to the provisions of Title

21, United States Code, Section 853, Title 18, United States Code,

Section 924(d), and Title 28, United States Code, Section 2461(c).
                                      2
 Case 2:21-cr-20092-LJM-EAS ECF No. 12, PageID.28 Filed 02/09/21 Page 3 of 4




     Title 21 Offense. Upon conviction of a Title 21 Offense charged

in this Information, the Defendant shall forfeit to the United States: (a)

any property constituting, or derived from, any proceeds which the

Defendant obtained, directly or indirectly, as the result of such

violation, and (b) any property which the Defendant used or intended to

be used in any manner or part to commit or to facilitate the commission

of such violation, and/or any property involved in such violation,

including but not limited to:

        • Two Thousand Seven Hundred Fifty Dollars in United
          States Currency

     Substitute Assets.      Pursuant to Title 21, United States Code,

Section 853(p), as incorporated by Title 18, United States Code, Section

982(b), Defendant shall forfeit substitute property, up to the value of

the property described above, if, by any act or omission of the

defendant, the property described above cannot be located upon the

exercise of due diligence; has been transferred, sold to or deposited with




                                     3
 Case 2:21-cr-20092-LJM-EAS ECF No. 12, PageID.29 Filed 02/09/21 Page 4 of 4




a third party; has been placed beyond the jurisdiction of the court; has

been substantially diminished in value; or has been commingled with

other property which cannot be divided without difficulty.




SAIMA S. MOHSIN
Acting United States Attorney


s/Julie A. Beck
JULIE A. BECK
Chief, Drug Task force Unit

/s/ John N. O’Brien II
John N. O’Brien II
Assistant United States Attorney


Dated: February 9, 2021




                                     4
